Case: 18-20366      Document: 00515059846         Page: 1    Date Filed: 08/01/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                      No. 18-20366                           FILED
                                                                        August 1, 2019
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk

                                                 Plaintiff-Appellee

v.

DEXTER THOMAS DURRANTE, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CR-32-1


Before DAVIS, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Dexter Thomas Durrante, Jr., appeals his conviction and sentence for
possession of a firearm by a convicted felon. Durrante argues that the district
court erred in denying his motion to suppress the evidence. Trooper Stephen
Brockman stopped Durrante and conducted a commercial inspection of his
truck and car trailer combination based on the initial suspicion that the vehicle
combination exceeded the permissible length. Durrante does not challenge the
validity of the stop but rather contends that there was no reasonable suspicion


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20366     Document: 00515059846     Page: 2   Date Filed: 08/01/2019


                                  No. 18-20366

to justify a delay of 10 to 12 minutes during which time Trooper Brockman
made phone calls to secure a K-9 unit.
      On appeal from the denial of a suppression motion, we review the district
court’s factual findings for clear error and legal issues de novo, considering the
evidence in the light most favorable to the prevailing party. See United States
v. Wise, 877 F.3d 209, 215 (5th Cir. 2017) (citations omitted). The legality of a
traffic stop is examined under the two-pronged analysis described in Terry v.
Ohio, 392 U.S. 1 (1968). United States v. Brigham, 382 F.3d 500, 506 (5th Cir.
2004) (en banc). Because Durrante does not contest the validity of the stop, it
is necessary only to examine the second part of the Terry analysis. See id. at
506-07.
      Trooper Brockman articulated several facts that support the district
court’s determination that the prolonged stop that was extended for 10 to 12
minutes was justified by reasonable suspicion. Specifically, Trooper Brockman
stated that Durrante was traveling from Houston, a “source city for narcotics.”
He noted that Durrante was transporting an empty car trailer not registered
to him and that the truck was registered in Georgia, while the trailer was
registered in Louisiana.     Additionally, Durrante did not have operating
authority in Texas. Trooper Brockman noted that Durrante had out-of-state
warrants and a prior drug-trafficking conviction and that his story was
implausible. Durrante informed Trooper Brockman that he had been on a
pleasure trip to Dallas. However, Durrante was traveling with an empty car
trailer, which added expense and potential parking problems. Based on these
facts and the fact that Durrante lied about not having a log book (which the
trooper saw on the front seat of the vehicle), Trooper Brockman did not believe
Durrante when he claimed his trip was for pleasure and not commercial.




                                         2
    Case: 18-20366     Document: 00515059846     Page: 3   Date Filed: 08/01/2019


                                  No. 18-20366

      Considering the totality of the circumstances, the district court did not
err in determining that there was reasonable suspicion of drug trafficking so
as to prolong the stop. United States v. Pack, 612 F.3d 341, 352, 361 (5th Cir.
2010) (finding reasonable suspicion warranting defendant’s continued
detention for further investigation where defendant was extremely nervous,
gave a story that conflicted with driver’s story, and was traveling along a drug
trafficking corridor), modified on other grounds, 622 F.3d 383 (5th Cir. 2010);
see also United States v. Fishel, 467 F.3d 855, 856-57 (5th Cir. 2006) (holding
that officer’s actions to resolve suspicion were reasonable where the defendant
was nervous, was driving with an expired driver’s license, and gave a
suspicious story regarding travel plans); Brigham, 382 F.3d at 509 (finding
that the absence of an authorized driver, an inconsistent explanation regarding
reason for trip, and the passenger’s presentation of fake identification justified
the officer’s continued detention of defendants).
      Accordingly, the district court did not err in denying the motion to
suppress the evidence. The judgment of the district court is AFFIRMED.




                                        3